DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-7 and 9-17 are objected to because of the following informalities: 
“characterized in that” (claims 2-6 and 9-17) should read “wherein” to conform with current U.S. practice.
“its ends” (claim 5) should read “each end of the strap” to enhance clarity
“on its side” (claim 7) should read “on a side of the wrap-around band” to enhance clarity
“for the non-damaging and detachable arrangement of at least one garment module” (claim 7) should read “for the non-damaging and detachable arrangement of at least one garment module of the plurality of garment modules” to enhance clarity 
“which, at least partially, covers the abdominal area” (claim 10 and 14) should read “which is configured to at least partially cover an abdominal area of a wearer” to enhance clarity
“the inner or outer side of the garment module” (claims 10 and 14) should read “an inner or outer side of the garment module” to enhance clarity 
“characterized in that the fastening elements are selected from the group consisting of at least one hook and loop fastener, snaps, loops or hooks and/or eyes, and/or zipper” (claims 11, 16, and 17) should read “wherein the fastening elements are selected from the group consisting of: at least one hook and loop fastener, snaps, loops or hooks and eyes, and a zipper” so as to form a proper and definite Markush grouping
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “Item of clothing having a modular structure, comprising at least one wrap-around band as a first module, which has on one side fastening means for the non-damaging and detachable arrangement of at least one garment module as at least one further module.” The limitation is indefinite, as it is unclear whether or not Applicant intends to positively recite the at least one garment module as part of the claimed item of clothing. The Examiner notes that the at least one garment module is only referred to using the intended use recitation “for the damaging and detachable arrangement of at least one garment module,” and it is therefore unclear whether the at least one garment module is part of the structure of the claimed item of clothing. For purposes of examination, the Examiner will interpret the at least one garment module as being positively claimed, as follows: “Item of clothing having a modular structure, comprising at least one wrap-around band as a first module and at least one garment module as at least one further module, wherein the at least one wrap-around band has on one side fastening means for the non-damaging and detachable arrangement of the at least one garment module.”
Claim 2 recites the limitation “wherein the garment module, on the basis of the fastening means of the wrap-around band, has a fabric hook and loop tape or snap as the fastening means.” The limitation is indefinite, as it is unclear what structural or functional relationship is described using the phrase “on the basis of.”
Claim 3 recites the limitations “pants, a skirt, or an apron or similar garment bottom” and “a blouse, or a T-shirt, or similar garment top.” The limitations are indefinite, as it is unclear what is included or excluded by the terms “similar garment bottom” and “similar garment top.” In other words, it is unclear which style(s) of garment bottoms and garment tops would (or would not) fall under the claimed categories of “similar garment bottom” and “similar garment top.” As such, the metes and bounds of the claim limitations cannot be readily ascertained. See MPEP § 2173.05(d).
Claim 4 recites the limitations “the cups” and “the underbust band.” There is insufficient antecedent basis for these limitations in the claims. See amended claim dependency of claim 4.
Claim 4 also recites the limitation “at least the entirety of the cups.” The limitation is indefinite, as “entirety” by definition includes the entire cup. It is unclear what “at least the entirety” refers to, as there does not appear to be anything beyond the cup that can be encompassed, while still belonging to the cup.
Claim 6 recites the limitation “the wrap-around band designed as an underbust band.” There is also insufficient antecedent basis for this limitation in the claims. See amended claim dependency of claim 6.
Claim 7 recites the limitation “the ends of the wrap-around band.” The limitation is indefinite, as it is unclear which of the plurality of wrap-around bands is being referenced by the phrase “the wrap-around band.” Furthermore, the ends of the wrap-around band(s) have not been positively recited.
Claim 9 recites the limitations “the cups” and “the underbust band.” There is insufficient antecedent basis for these limitations in the claims. See amended claim dependency of claim 9.
Claim 11, 16, and 17 recite the limitation “the fastening elements.” There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, the Examiner will interpret the limitation as follows: “the fastening means.”
Claim 12 recites the limitation “the cups.” There is insufficient antecedent basis for this limitation in the claims. Note the claim dependency of the claims.
Claim 14 recites the limitation “the inner or outer side of the garment module.” There is insufficient antecedent basis for the inner/outer side of the garment module in the claims. Furthermore, it is unclear which of the plurality of garment modules is being referenced by the phrase “the garment module.”
Claim 15 recites the limitation “the garment module.” There is insufficient antecedent basis for this limitation in the claims. Note the claim dependency of the claims.
Dependent claims are rejected at least for depending from rejected claims.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
See “fastening means” in at least claims 1, 2, 4, 7, and 8; and “retaining means” in claim 5.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8, 9, 11, 13, and 17, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolkin (US PG Pub 2016/0135514).
Regarding claim 1, Stolkin discloses an item of clothing (10) having a modular structure (see Fig. 1 and paragraphs 0028-0039 and 0045), comprising at least one wrap-around band (1) as a first module, which has on one side fastening means (4) for the non-damaging and detachable arrangement of at least one garment module (2, note that cups 2 are configured to at least partially cover the wearer’s body and form garment modules inasmuch as claimed) as at least one further module (via attachment of complementary fastening means 4 on band 1 and on cups 2; see Fig. 1 and paragraphs 0028-0039 and 0045; note that the limitation “fastening means” is being interpreted under 35 USC 112(f) to include hook and loop fasteners, snaps, or hook and eye fasteners, as described on page 11 of the specification).

Regarding claim 2, Stolkin further discloses wherein the wrap-around band (1) is designed as a hip strap, a waistband, or an underbust band (see Fig. 1 and paragraphs 0028-0030; band 1 forms an underbust band), and the fastening means (4) is designed as a hook and loop tape or a snap (see paragraph 0045; Stolkin discloses wherein the fastening means 4 may include continuous hook and loop fasteners), wherein the garment module (2), on the basis of the fastening means of the wrap-around band, has a fabric hook and loop tape or a snap as the fastening means (see paragraphs 0028-0039 and 0045 and note above).

Regarding claim 4, Stolkin further discloses wherein at least the entirety of the cups (2) or the cups each by themselves and the underbust band (1) are detachably interconnected by the fastening means (4) in a non-damaging manner (see Fig. 1 and paragraphs 0028-0039 and 0045; cups 2 and underband 1 are detachably interconnected by non-damaging fasteners such as hook and loop fasteners, which allow each cup to be entirely attached to/detached from the band).

Regarding claim 6, Stolkin further discloses wherein the length of the wrap-around band (1) designed as an underbust band is infinitely adjustable and/or the wrap- around band, at least in sections, is made of an elastic material (see at least paragraph 0028 of Stolkin).

Regarding claim 8, Stolkin discloses a set (10, see Fig. 1) comprising at least one underbust band (1) and at least two cups (2), wherein one of the underbust bands and two of the cups, with the cups being either independent from one another or interconnected, are detachably interconnectable by fastening means (4) in a non-damaging manner in variable size combinations (see Fig. 1 and paragraphs 0012, 0020, 0022, 0028-0039, and 0045; note that the limitation “fastening means” is being interpreted under 35 USC 112(f) to include hook and loop fasteners, snaps, or hook and eye fasteners, as described on page 11 of the specification, and which provide non-damaging detachable interconnection).

Regarding claim 9, Stolkin further discloses wherein the cups (2) are connectable to the underbust band (1) at any variable side distance (via continuous attachment means 4 provided as hook and loop fasteners, see Fig. 1 and paragraphs 0028-0033 and 0045, which would provide variable side distances depending on the position at which the corresponding hook fasteners and loop fasteners are engaged).

Regarding claim 11, Stolkin further discloses wherein the fastening elements (4) are selected from the group consisting of at least one hook and loop fastener, snaps, loops or hooks  and/or eyes, and/or zipper (see paragraph 0045 of Stolkin).

Regarding claim 13, Stolkin further discloses wherein the cups (2) are connectable to the underbust band (1) at any variable side distance (via continuous attachment means 4 provided as hook and loop fasteners, see Fig. 1 and paragraphs 0028-0033 and 0045, which would provide variable side distances depending on the position at which the corresponding hook fasteners and loop fasteners are engaged).

Regarding claim 17, Stolkin further discloses wherein the fastening elements (4) are selected from the group consisting of at least one hook and loop fastener, snaps, loops or hooks  and/or eyes, and/or zipper (see paragraph 0045 of Stolkin).

Claims 1-2, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrara (US PG Pub 2016/0037837).
Regarding claim 1, Ferrara discloses an item of clothing having a modular structure (see Figs. 1 and 6-7), comprising at least one wrap-around band (band of 120) as a first module (see Figs. 6-7 and paragraphs 0019-0020), which has on one side fastening means (130) for the non-damaging and detachable arrangement of at least one garment module (160) as at least one further module (via attachment of complementary fastening means 130, 132; see Figs 6-11 and paragraphs 0019- 0025; note that the limitation “fastening means” is being interpreted under 35 USC 112(f) to include hook and loop fasteners, snaps, or hook and eye fasteners, as described on page 11 of the specification).

Regarding claim 2, Ferrara further discloses wherein the wrap-around band (band of 120) is designed as a hip strap, a waistband, or an underbust band (see Figs. 6-7 and paragraphs 0019-0020, the band of 120 is formed as an underbust band), and the fastening means (130) is designed as a hook and loop tape or a snap (see at least paragraph 0020), wherein the garment module (160), on the basis of the fastening means of the wrap-around band, has a fabric hook and loop tape or a snap as the fastening means (132, see at least paragraphs 0021-0022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ferrara, as applied to claim 1 above, in view of Stolkin.
Regrading claim 3, Ferrara discloses the limitations of claim 1, as discussed above, and further discloses wherein pants, a skirt, or an apron, or similar garment bottom (160) are detachably arranged on the wrap-around band (band of 120; see Figs. 6-7 and paragraphs 0019-0025).
Ferrara further discloses wherein the first module (120) includes a pair of brassiere cups (122; see Figs. 1, 6, and 7 and paragraphs 0019-0020), but fails to disclose wherein the brassiere cups are also detachably arranged on the wrap-around band.
However, Stolkin teaches an item of clothing having a modular structure (see Fig. 1), comprising at least one wrap-around band (1) and a pair of brassiere cups (2), wherein the brassiere cups are detachably arranged on the wrap-around band via fastening means 4 (see Fig. 1 and paragraphs 0028-0039 and 0045), so as to allow the cups to be removably positioned at a plurality of locations along the band depending on a desired neckline position, and/or to allow the cups to be replaced by cups of different sizes to accommodate the wearer’s particular size/proportions (see paragraphs 0012-0015, 0020-0022, and 0033).
Therefore, based on Stolkin’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ferrara’s brassiere cups to also be detachably arranged on the wrap-around band; as doing so would allow the cups to be removably positioned at a plurality of locations along the band depending on a desired neckline position, and/or would allow the cups to be replaced by cups of different sizes to accommodate the wearer’s particular size/proportions.

Claim 5, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ferrara and Stolkin, as applied to claim 3 above, in view of Chen (US PG Pub 2003/0236054).
Regarding claim 5, Ferrara and Stolkin together teach the limitations of claim 3, as discussed above, and further teach wherein the item of clothing includes at least one strap (3 or 7 of Stolkin; see Figs. 1-2 and paragraphs 0031 and 0042-0043 of Stolkin) attached to the pair of cups (2 of Stolkin) and the underbust band (1 of Stolkin), but fails to teach wherein the strap is detachably connected to the cups (or cups and underbust band) via retaining means on the upper side of each cup, such that the strap is detachably connected either with each of its ends to a cup or with one end to the cup and with the other end to a retaining means of the underbust band. 
However, Chen teaches an item of clothing (see Figs. 2-5) comprising a wrap-around band (32), a pair of cups (1), and at least one strap (5), wherein the strap is detachably connected to the cups via retaining means (51, 52; note that the limitation “retaining means” is being interpreted under 35 USC 112(f) to include hooks, as described on page 12 of the specification) on the upper side of each cup, such that the strap is detachably connected with one end to the cup and with the other end to a retaining means of the wrap-around band (see Figs. 2-5 and paragraphs 0011-0016), so as to allow the strap(s) to be removably attached to the cups and wrap-around band, to provide personalization and replacement of the brassiere parts (see paragraphs 0001-0005 and 0011-0021).
Therefore, based on Chen’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shoulder strap(s) of Ferrara/Stolkin to be detachably connected to the cups and underbust band via retaining means on the upper side of each cup, such that the strap is detachably connected with one end to the cup and with the other end to a retaining means of the underbust band; as doing so would allow the strap(s) to be removably attached to the cups and underbust band, to provide personalization and replacement of the brassiere parts

Claims 7, 12, and 16, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Stolkin.
Regarding claim 7, Stolkin discloses a set (10) comprising at least one wrap-around band (1) and a plurality of garment modules (2; note that cups 2 are configured to at least partially cover the wearer’s body and form garment modules inasmuch as claimed), wherein the ends of the wrap-around band designed as an underbust band (see Fig. 1 and paragraphs 0028-0030; band 1 forms an underbust band) are detachably interconnectable (via hook and eye fasteners, see paragraph 0029), and the wrap-around band has, at least on its one side, fastening means (4) for the non-damaging and detachable arrangement of at least one garment module (via attachment of complementary fastening means 4 on band 1 and on cups 2, which provide non-damaging and detachable connection; see Fig. 1 and paragraphs 0028-0039 and 0045; note that the limitation “fastening means” is being interpreted under 35 USC 112(f) to include hook and loop fasteners, snaps, or hook and eye fasteners, as described on page 11 of the specification).
Stolkin fails to explicitly disclose wherein the set includes a plurality of wrap-around bands. 
However, Stolkin further discloses wherein the set may be provided as a kit, such that the wearer may select a particular band and cups depending on their particular size and shape or clothing style (see paragraph 0022).
Therefore, based on Stolkin’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have explicitly provided Stolkin’s set with a plurality of wrap-around bands, instead of just a single wrap-around band, as doing so would allow the user to select a particular band from multiple options, to accommodate a desired size or clothing style.
Furthermore, such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).

Regarding claim 12, Stolkin further discloses wherein the cups (2) are connectable to the underbust band (1) at any variable side distance (via continuous attachment means 4 provided as hook and loop fasteners, see Fig. 1 and paragraphs 0028-0033 and 0045, which would provide variable side distances depending on the position at which the corresponding hook fasteners and loop fasteners are engaged).

Regarding claim 16, Stolkin further discloses wherein the fastening elements (4) are selected from the group consisting of at least one hook and loop fastener, snaps, loops or hooks and/or eyes, and/or zipper (see paragraph 0045 of Stolkin).


Claim 10, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ferrara, as applied to claim 1 above.
Regarding claim 10, Ferrara further discloses wherein the inner or outer side of the garment module (160), which at least partially covers the abdominal area (see Figs. 1, 6, and 7) has a further material layer (140), wherein the further material layer is connected by connecting elements to the garment module which, at least partially, covers the abdominal area (see paragraphs 0023-0025).
Ferrara fails to explicitly disclose wherein the further material layer (140) is a further fabric layer. However, Ferrara further discloses wherein portions of the garment system may be formed of fabric (see paragraphs 0021-0023). Furthermore, fabric is generally known in the art for forming garments, as it can be provided in a wide variety of material types/properties/finishes, depending on the desired application.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided Ferrara’s further material layer as a fabric layer; as Ferrara already discloses wherein portions of the garment system may be formed of fabric, and fabric is generally known in the art for forming garments, since it can be provided in a wide variety of material types/properties/finishes, depending on the desired application. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Claims 14-15, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Stolkin, as applied to claims 7 and 8 above, in view of Ferrara.
Regarding claim 14, Stolkin discloses the limitations of claim 7, as discussed above, but fails to further disclose wherein the garment module includes an inner or outer side which at least partially covers the abdominal area, and has a further fabric layer, wherein the further fabric layer is connected by connecting elements to the garment module which, at least partially, covers the abdominal area.
However, Ferrara discloses a set (see Figs. 1 and 6-7), comprising at least one wrap-around band (band of 120) and at least one garment module (160) which are detachably connected to one another (via attachment of complementary fastening means 130, 132; see Figs 6-11 and paragraphs 0019- 0025), wherein the inner or outer side of the garment module, which, at least partially, covers the abdominal area, has a further material layer (140), wherein the further material layer is connected by connecting elements to the garment module which, at least partially, covers the abdominal area (see paragraphs 0023-0025), so as to allow the wearer to selectively cover or expose his/her midriff area as desired, in a secure manner (see paragraphs 0001-0004 and 0024-0025).
Therefore, based on Ferrara’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Stolkin’s set to further include a garment module having an inner or outer side which at least partially covers the abdominal area, and a further material layer, wherein the further material layer is connected by connecting elements to the garment module which, at least partially, covers the abdominal area; as doing so would allow the wearer to selectively cover or expose his/her midriff area as desired, in a secure manner.
Ferrara fails to explicitly teach wherein the further material layer (140) is a further fabric layer. However, Ferrara further teaches wherein portions of the garment system may be formed of fabric (see paragraphs 0021-0023). Furthermore, fabric is generally known in the art for forming garments, as it can be provided in a wide variety of material types/properties/finishes, depending on the desired application.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided Ferrara’s further material layer as a fabric layer; as Ferrara already teaches wherein portions of the garment system may be formed of fabric, and fabric is generally known in the art for forming garments, since it can be provided in a wide variety of material types/properties/finishes, depending on the desired application. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 15, Stolkin discloses the limitations of claim 8, as discussed above, but fails to further disclose wherein the set further includes a garment module, and wherein the inner or outer side of the garment module, which, at least partially, covers the abdominal area, has a further fabric layer, wherein the further fabric layer is connected by connecting elements to the garment module which, at least partially, covers the abdominal area.
However, Ferrara discloses a set (see Figs. 1 and 6-7), comprising at least one wrap-around band (band of 120) and at least one garment module (160) which are detachably connected to one another (via attachment of complementary fastening means 130, 132; see Figs 6-11 and paragraphs 0019- 0025), wherein the inner or outer side of the garment module, which, at least partially, covers the abdominal area, has a further material layer (140), wherein the further material layer is connected by connecting elements to the garment module which, at least partially, covers the abdominal area (see paragraphs 0023-0025), so as to allow the wearer to selectively cover or expose his/her midriff area as desired, in a secure manner (see paragraphs 0001-0004 and 0024-0025).
Therefore, based on Ferrara’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Stolkin’s set to further include a garment module, and wherein the inner or outer side of the garment module, which, at least partially, covers the abdominal area, has a further material layer, wherein the further material layer is connected by connecting elements to the garment module which, at least partially, covers the abdominal area; as doing so would allow the wearer to selectively cover or expose his/her midriff area as desired, in a secure manner.
Ferrara fails to explicitly teach wherein the further material layer (140) is a further fabric layer. However, Ferrara further teaches wherein portions of the garment system may be formed of fabric (see paragraphs 0021-0023). Furthermore, fabric is generally known in the art for forming garments, as it can be provided in a wide variety of material types/properties/finishes, depending on the desired application.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided Ferrara’s further material layer as a fabric layer; as Ferrara already teaches wherein portions of the garment system may be formed of fabric, and fabric is generally known in the art for forming garments, since it can be provided in a wide variety of material types/properties/finishes, depending on the desired application. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, DeCaro (US Patent No. 6,240,560) teaches a convertible bra/swimsuit top with a detachable skirt; and Jones (US PG Pub 2003/0003844) teaches a convertible bra with detachable shoulder straps and a detachable chest band.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOCELYN BRAVO/Primary Examiner, Art Unit 3732